Exhibit MEDIA CONTACT: Kasey Holman Media Relations – Silicon Image, Inc. Phone: 408-616-4192 kasey.holman@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com Silicon Image Reports Third Quarter 2008 Financial Results SUNNYVALE, Calif., October 23, 2008 – Silicon Image, Inc. (NASDAQ: SIMG), a leader in semiconductors and intellectual property for the secure distribution, presentation and storage of high-definition content, today reported financial results for its third quarter ended September 30, 2008. Revenue for the third quarter of 2008 was $77.8 million, compared to $70.1 million for the second quarter of 2008 and $86.3 million for the third quarter of GAAP net income for the third quarter of 2008 was $6.1 million, or $0.08 per diluted share, compared to a GAAP net loss of $0.5 million, or $0.01 per diluted share, for the second quarter of 2008 and GAAP net income of $4.1 million, or $0.05 per diluted share, for the third quarter of 2007. Non-GAAP net income for the third quarter of 2008 was $17.7 million, or $0.23 per diluted share, compared to $5.0 million, or $0.07 per diluted share, for the second quarter of 2008 and $8.3 million, or $0.10 per diluted share, for the third quarter of 2007. Non-GAAP net income for the third quarter of 2008 consisted of $9.7 million, or $0.13 diluted share, from operations and $8.0 million, or $0.10 per diluted share, attributable to income tax benefits. Non-GAAP net income excludes stock-based compensation expense, amortization of intangible assets and restructuring charges. A reconciliation of GAAP and non-GAAP items is provided in a table immediately following the Condensed Consolidated Statements of Operations. “During Q3 we sequentially increased revenue and operating profit in line with our plan and generated $15 millionin cash,” said Steve Tirado, Silicon Image's president and chief executive officer. “As of September 30, 2008 we had $200 millionin cash and investments and no debt.We’ve experienced a number of design wins during the quarter and expect to win additional slots as we progress through the 2008/2009 customer design win season in accordance with our new product initiatives roadmap.” Third Quarter Highlights 1060 E.
